                Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 1 of 15

 1 Brandon S. Reif, Esq. (SBN 214706)
   E-Mail: Docket@ReifLawGroup.com
 2
   REIF LAW GROUP, P.C.
 3 1925 Century Park East, Suite 1700
   Los Angeles, California 90067
 4 Telephone: (310) 494-6500

 5
     David C. Silver (to be admitted pro hac
 6   vice) DSilver@SilverMillerLaw.com
     Jason S. Miller (to be admitted pro hac vice)
 7   JMiller@SilverMillerLaw.com
     SILVER MILLER
 8   11780 W. Sample Road
 9   Coral Springs, Florida 33065
     Telephone: (954) 516-6000
10

11   Attorneys for Plaintiff

12

13

14

15                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
16

17

18   DENNIS NOWAK, an individual,                       COMPLAINT
19                 Plaintiff,                           JURY TRIAL DEMANDED
20         v.
21 XAPO, INC., a Delaware corporation;
   XAPO (GIBRALTAR) LIMITED, a foreign
22
   corporation; INDODAX, a foreign company;
23 and JOHN DOE NOS. 1-10, individuals,
24
                   Defendants.
25

26

27

28




                                            COMPLAINT
                 Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 2 of 15


1           Plaintiff    DENNIS     NOWAK,      an   individual   (“Plaintiff”),   brings   this
2    action against XAPO, INC., a Delaware corporation, XAPO (GIBRALTAR)
3    LIMITED, a foreign corporation, INDODAX, a foreign company, and JOHN
4    DOE NOS. 1-10, individuals. Plaintiff alleges the following:
5                                       INTRODUCTION
6           Plaintiff alleges in this Complaint claims for: (i) Violation of California
7    Penal Code § 496 (Possession of Stolen Property); (ii) Aiding and Abetting Violation
8    of 18 U.S.C. § 1030(a)(4) (Computer Fraud and Abuse Act); and (iii) Violation of
9    California Penal Code § 502 et seq. (Assisting Unlawful Access To Computer), based
10   upon his own knowledge and acts, and based on facts obtained upon investigation
11   by his counsel, which include, inter alia: (a) documents and account records
12   maintained by Plaintiff or for his benefit, and (b) blockchain tracing and
13   analytical reports prepared by international investigative firm Kroll.
14          Plaintiff believes that further substantial evidentiary support will exist for
15   the allegations set forth herein after a reasonable opportunity for discovery. Many of
16   the facts supporting the allegations contained herein are known only to Defendants or
17   are exclusively within their control.
18                                           PARTIES
19          1.           Plaintiff DENNIS NOWAK is a natural person and is a resident
20   of Germany.
21          2.       Defendant XAPO, INC. is a Delaware corporation with its principal place
22   of business in Palo Alto, California. XAPO, INC. provides each of its accountholders a
23   bitcoin wallet combined with a cold storage vault and a bitcoin-based debit card. XAPO,
24   INC. holds client bitcoins following a full reserve banking and fully segregated model,
25   which allows for verification that funds held by XAPO, INC. are in an individual multi-
26   signature bitcoin address and not pooled or co-mingled with other users’ funds.
27     3.            Defendant XAPO (GIBRALTAR) LIMITED is a foreign corporation
28   registered and incorporated in Gibraltar with Company No. 111928. According to

                                                 1
                                             COMPLAINT
                Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 3 of 15


1    information published on its own website, XAPO (GIBRALTAR) LIMITED is licensed
2    and regulated by the Gibraltar Financial Services Commission under the Financial
3    Services     (Electronic   Money)   Regulations   2011    as   an   “Electronic   Money
4    institution” with License No. FSC0063BNK.                Notwithstanding its Gibraltar
5    registry, XAPO (GIBRALTAR) LIMITED has extensive ties to the United States
6    -- including this jurisdiction -- and is essentially a United States-based entity, as
7    management of the company’s affairs are greatly guided by its team of advisors,
8    including Lawrence H. Summers (former Secretary of the U.S. Department of the
9    Treasury under President Bill Clinton), Dee Hock (founder of Visa), and John Reed
10   (former Chairman and Chief Executive Officer of Citibank).
11         4.        XAPO, INC. and XAPO (GIBRALTAR) LIMITED commonly
12   operate with their sibling entities around the world under the shared tradename
13   “XAPO”; and XAPO, INC. and XAPO (GIBRALTAR) LIMITED will be
14   collectively referred to herein simply as “XAPO,” as their own website does not
15   differentiate between the separate corporate entities. Upon information and belief,
16   the entities are all dominated by the same individuals, use the same corporate
17   decision-makers, the same resources, and the same business connections.            Thus,
18   they are essentially one-and-the-same business, regardless of the particular name
19   under which each company’s operations are conducted.
20         5.       Defendant INDODAX is a cryptocurrency exchange headquartered
21   in Indonesia.     With more than a million users on a 24-hour trading platform,
22   INDODAX allows its accountholders to trade bitcoin to other digital assets such
23   as Ethereum, Litecoin, Dogecoin, DASH, Ripple, Stellar, XEM, NXT, and Bitshares.
24         6.        Defendants JOHN DOE NOS. 1-10 are a collection of hackers and
25   thieves whose identities are presently unknown but who were instrumental in stealing
26   Plaintiff’s assets, storing those stolen assets in accounts held at XAPO and
27   INDODAX, and exposing Plaintiff to the harm alleged in this action. Plaintiff is
28   working with multiple

                                               2
                                           COMPLAINT
                 Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 4 of 15


1    law enforcement agencies to identify the hacker(s) involved in this matter, the XAPO
2    and INDODAX accountholders, and others involved in this theft.
3           7.       In addition to those persons and entities set forth as Defendants herein, there
4    are likely other parties who may well be liable to Plaintiff but respecting whom Plaintiff
5    currently lacks specific facts to permit him to name such person or persons as a party
6    defendant. By not naming such persons or entities at this time, Plaintiff is not waiving his
7    right to amend this pleading to add such parties, should the facts warrant the addition of
8    such parties.
9                                   JURISDICTION AND VENUE
10          8.       This Court has subject matter jurisdiction over this action pursuant to 28
11   U.S.C. § 1332 because the amount in controversy exceeds Seventy-Five Thousand
12   Dollars ($75,000.00), exclusive of interest, costs and attorneys’ fees, and is an action
13   between citizens of different states.
14          9.       Furthermore, this Court has subject matter jurisdiction over this action
15   pursuant to 28 U.S.C. § 1331 because it arises under the Constitution, laws, or treatises of
16   the United States.      Additionally, the Court has supplemental jurisdiction over the
17   California statutory and common law claims pursuant to 28 U.S.C. § 1337.
18          10.      This Court has personal jurisdiction over Defendants because: (a) at least
19   one Defendant is operating, present, and/or doing business within this District, and (b)
20   Defendants’ breaches and unlawful activity occurred within this District.
21          11.      Upon information and belief, Defendants each service accountholders in
22   this jurisdiction and reap from those accountholders large sums of money and other
23   assets, including valuable cryptocurrency.
24          12.      Moreover, Defendants each either conduct business in and maintain
25   operations in this District -- including operating computer servers and storage vaults -- or
26   have sufficient minimum contacts with this District as to render the exercise of
27   jurisdiction by this Court permissible under traditional notions of fair play and
28   substantial justice.

                                                  3
                                              COMPLAINT
              Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 5 of 15


1          13.     Venue is proper pursuant to 28 U.S.C. § 1391 in that: (a) the conduct
2    at issue took place and had an effect in this District; (b) a substantial portion of
3    the transactions and wrongs complained of herein occurred in this District; and
4    (c) Defendants have received substantial compensation and other transfers of money
5    and digital assets in this District by doing business here and engaging in activities
6    having an effect in this District.
7                                  GENERAL ALLEGATIONS
8    I.    Background on Cryptocurrency
9          14.    Bitcoin (“BTC”) and Ether (“ETH”) are virtual currencies that may be
10   traded on online exchanges for conventional currencies, including the U.S. Dollar,
11   Euros, and the Japanese Yen, or used to purchase goods and services online. Bitcoin
12   and Ether have no single administrator or central authority or repository.
13         15.     Bitcoin and Ether are but two of the cryptocurrencies that investors
14   typically use to trade on cryptocurrency exchanges -- both in spot transactions and in
15   leveraged margin trading.
16   II.   Plaintiff’s Assets Were Stolen from his Cryptocurrency Exchange Account
17         16.    At all times relevant hereto, Plaintiff maintained an account at a Northern
18   California-based cryptocurrency exchange (“U.S.A. EXCHANGE”) in which Plaintiff
19   held, among other digital currencies, bitcoin.
20         17.     On September 18, 2018, to prevent unauthorized access to his U.S.A.
21   EXCHANGE account, Plaintiff secured his account with a new login two-factor
22   authentication through Google Authenticator.
23         18.      On or about November 20, 2018, Plaintiff deposited into his
24   U.S.A. EXCHANGE account 500 bitcoin (500 BTC) in three separate deposits: (1) a
25   200 BTC deposit, (2) a second 200 BTC deposit, and (3) a 100 BTC deposit.
26
27
28

                                               4
                                           COMPLAINT
              Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 6 of 15


1           19.  At the time Plaintiff made those deposits, the 500 BTC were valued
2    at approximately Two Million Three Hundred Thousand Dollars ($2,300,000.00).1
3           20.     Just a few days after he had deposited the 500 BTC into his
4    account, Plaintiff’s account at U.S.A. EXCHANGE was infiltrated by JOHN DOE
5    NOS. 1-10, who withdrew all 500 BTC over the course of slightly more than two days
6    in November 2018, to wit:
7
                  Date/Time of                  Cryptocurrency              Approximate
8
              Cryptocurrency Theft                  Assets                    Value of
9                                                   Stolen                  Funds/Assets
                                                                          Stolen on Date of
10
                                                                               Theft 2
11
             November 21, 2018 10:54             66.99950 BTC                $305,000.00
12                    a.m.
13           November 22, 2018 11:31            67.499950 BTC                $310,000.00
14                    a.m.
             November 23, 2018 11:49             66.99950 BTC                $305,000.00
15
                      a.m.
16            November 23, 2018 4:44            298.19950 BTC               $1,380,000.00
17                    p.m.
18                                TOTAL         499.69845 BTC 3             $2,300,000.00
19          21.     Undersigned counsel has engaged international investigative firm Kroll
20   to trace the BTC transferred and withdrawn from Plaintiff’s U.S.A. EXCHANGE
21   account in or about November 21-23, 2018.
22
23
24   1
      As of the date of this filing, those 500 BTC are valued at approximately Four Million Five Hundred
     Thousand Dollars ($4,500,000.00).
25
     2
        Valuation of the stolen funds/assets is calculated using market data compiled by
26   www.CoinMarketCap.com, which takes the volume weighted average of all prices reported at several
     dozen cryptocurrency markets serving investors in the United States and abroad.
27   3
      Transaction fees assessed on each of these unauthorized withdrawals increased the total amount
28   withdrawn to 500 BTC.


                                                   5
                                               COMPLAINT
               Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 7 of 15


1           22.      As concluded by Kroll, 479.69 BTC of the 499.69845 BTC transferred from
2    Plaintiff’s U.S.A. EXCHANGE account were transferred to two deposit addresses
3    controlled by INDODAX.
4           23.     From those two deposit addresses, the funds were then moved to a hot
5        wallet4 at INDODAX where, upon information and belief, the assets are still located.
6           24.      The Kroll analysis further shows that as of February 7, 2020, an additional
7    19.99 BTC of Plaintiff’s original 499.69 BTC are held in two hot wallet addresses
8    controlled by XAPO.
9           25.      As such, 499.68 of the 499.69845 BTC pilfered from Plaintiff’s U.S.A.
10   EXCHANGE account have been located, to wit:
11
               Owner of             Owner of           Number of            Total Estimated
12
                Source             Destination         Destination         Amount of Funds
13             Addresses           Addresses           Addresses         Involved in the Event
                                                                         which were Sent from
14
                                                                         Source Addresses and
15                                                                        Reached Destination
16                                                                            Addresses

17             U.S.A.              INDODAX                   3                 479.69 BTC
             EXCHANGE                (deposit
18                                addresses and
19                                 hot wallets)

20             U.S.A.                 XAPO                   2                  19.99 BTC
             EXCHANGE              (hot wallets)
21
                                                            TOTAL              499.68 BTC
22
23
24
25
26
27   4
       A “hot wallet” refers to a cryptocurrency wallet that is online and connected in some way to the
28   Internet. A “hot wallet” stands in contrast to “cold storage,” which refers to a method for electronically
     storing cryptocurrency in a location that is not connected to the Internet.

                                                      6
                                                  COMPLAINT
                Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 8 of 15


1             26.   The Kroll analysis further suggests that there has been no obvious attempt
2    to layer the transaction in such a way as to obfuscate the destination of the funds.
3    Plaintiff’s BTC was transferred from his U.S.A. EXCHANGE account to addresses at
4    INDODAX and XAPO in less than half-a-dozen steps, as shown below, where nodes
5    represent individual addresses and arrows represent groups of transactions between those
6    addresses:
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22           27.    Neither Plaintiff nor any person or entity under Plaintiff’s control owns or
23          controls any of the destination addresses at INDODAX or XAPO referenced above.
24
25   III.     Due to Faulty Security or Knowing Indifference, Stolen Cryptocurrency is
26            Often Stored at Xapo and Indodax
27            28.   In addition to Plaintiff’s losses, Kroll also traced the origin of other BTC
28   transferred to the two INDODAX deposit addresses and the two XAPO hot wallet

                                                 7
                                             COMPLAINT
                Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 9 of 15


1    addresses to which Plaintiff’s stolen BTC were sent; and Kroll concluded that the
2    majority of the transfers into those four addresses came from U.S.A. EXCHANGE.
3             29.    Of the estimated 1,258.85 BTC transferred from attributable sources to the
4    two INDODAX deposit addresses, 698.72 BTC (including Plaintiff’s 479.69 BTC), or
5    over 55%, was transferred from U.S.A. EXCHANGE.
6             30.    Of the estimated 105.4 BTC transferred from attributable sources to the two
7    XAPO hot wallet addresses, 56.97 BTC (including Plaintiff’s 19.99 BTC), or over 54%
8    of those funds, were transferred from U.S.A. EXCHANGE.
9             31. As such, a further 256.01 BTC were transferred from U.S.A. EXCHANGE
10   to the same addresses that hold Plaintiff’s stolen BTC.5
11            32.    As of the date of this filing, those 256.01 BTC are valued at approximately
12   $2,300,000.00 USD, bringing the total value of the 755.69 BTC from U.S.A.
13   EXCHANGE addresses currently held in the four INDODAX and XAPO addresses to
14   approximately $6,800,000.00.6
15            33.    The methodology of the specific theft identified by Kroll -- with funds
16   leaving U.S.A. EXCHANGE and a small split going to two XAPO wallets and the rest
17   going to two INDODAX wallets -- appears to have been followed on more occasions
18   than just the theft from Plaintiff, given the sums above.
19            34.    In the cryptocurrency industry -- just as in the financial and banking
20   industries -- it is standard for custodial firms and exchanges like XAPO and INDODAX
21   to     employ     rigorous    “Know      Your      Customer”   (KYC)   and   “Anti-Money-
22   Laundering” (AML) policies and procedures.
23            35.    The general goal of AML is to ensure that firms are able to detect and
24   prevent money laundering and to protect themselves and the financial systems in which
25   they operate from the damage it causes.
26
27   5
       219.03 BTC transferred to the INDODAX addresses and 36.98 BTC transferred to the XAPO
28   addresses.
     6
         Using a conversion of 1 BTC = $9,000.00 USD.

                                                   8
                                               COMPLAINT
             Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 10 of 15


1           36.      KYC is important because the risk-based approach to AML is
2    predicated upon firms knowing who their customers are and what level of money
3    laundering risk they present.
4           37.     Failing to implement and utilize adequate KYC and AML policies
5    and procedures is tantamount to inviting, and then turning a blind eye to,
6    fraudulent and criminal activity.
7           38.     In the instant matter, it appears that XAPO and INDODAX have
8    permitted, whether intentionally or not, criminal activity by allowing their
9    custodial vaults and exchanges to serve as shelters for thieves like Defendants
10   JOHN DOE NOS. 1-10 to store purloined assets.
11          39.     Beyond the four addresses at INDODAX and XAPO, Kroll’s
12   initial analysis shows that more than 2,900 BTC have been transferred from over
13   24,000 U.S.A. EXCHANGE addresses to over 500 INDODAX addresses since
14   January 2017 -- thus demonstrating that the U.S.A. EXCHANGE-to- INDODAX
15   movement of the BTC stolen from Plaintiff is far from an isolated incident.
16          40.    XAPO and INDODAX each knew that their KYC and AML policies and
17   procedures -- including any tracing analysis of where funds originated --
18   were inadequate, yet the firms ignored those inadequacies and failed to
19   adopt appropriate measures to remedy those dangerous shortcomings. For
20   example, U.S.A. EXCHANGE knew the funds were stolen while the funds
21   remained at XAPO and INDODAX; and any reasonable compliance
22   standards would have revealed that.
23          41.     Moreover, XAPO and INDODAX each know or should have known
24   that the assets stolen from Plaintiff and stored within their custody were indeed
25   stolen; however, XAPO and INDODAX have undertaken no efforts to return those
26   stolen assets to Plaintiff.
27         42.     Plaintiff brings this action to hold XAPO and INDODAX liable for aiding
28   and abetting Defendants JOHN DOE NOS. 1-10’s misappropriation of Plaintiff’s assets

                                              9
                                          COMPLAINT
            Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 11 of 15


1    and for creating and maintaining systems that unjustly allow thieves to hide stolen
2    property in XAPO’s and INDODAX’s custodial vaults.
3          43.    Plaintiff has duly performed all of his duties and obligations, and
4    any conditions precedent to Plaintiff bringing this action have occurred, have
5    been performed, or else have been excused or waived.
6          44.    To enforce his rights, Plaintiff has retained undersigned counsel and
7    is obligated to pay counsel a reasonable fee for its services, for which Defendants are
8    liable as a result of their bad faith and otherwise.
                                              COUNT I
9                            Violation of California Penal Code § 496
10                                 (Possession of Stolen Property)
                               (By Plaintiff Against All Defendants)
11           45. Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 - 44
12   above, and further alleges:
13         46.    This cause of action asserts a claim against XAPO, INDODAX, and
14   JOHN DOE NOS. 1-10 for the actual theft of Plaintiff’s property as well as for
15   receiving, aiding in concealing, and withholding from Plaintiff the stolen property.
16         47.    In pertinent part, Cal. Penal Code sec. 496(a) imposes liability upon
17   “[e]very person who buys or receives any property that has been stolen or that has
18   been obtained in any manner constituting theft or extortion, knowing the property to
19   be so stolen or obtained or who conceals, sells, withholds, or aids in concealing,
20   selling, or withholding any property from the owner, knowing the property to be so
21   stolen or obtained” and provides that “[a] principal in the actual theft of the property
22   may be convicted pursuant to this section.”
23         48.    Furthermore, Cal. Penal Code sec. 496(c) provides: “Any person who has
24   been injured by a violation of subdivision (a) or (b) may bring an action for three
25   times the amount of actual damages, if any, sustained by the plaintiff, costs of suit,
26   and reasonable attorney’s fees.”
27         49.    Plaintiff’s cryptocurrency assets were stolen from him, or were obtained
28   by, Defendants JOHN DOES NO. 1-10 in a manner constituting theft.

                                              10
                                           COMPLAINT
             Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 12 of 15


1            by, Defendants JOHN DOE NOS. 1-10 in a manner constituting theft.
2           50.    Defendants JOHN DOE NOS. 1-10 knew the property was stolen.
3           51.    Likewise, Defendants XAPO and INDODAX knew or should have known
4    the property was so stolen or obtained.
5           52.    Defendants received and had (and, upon information and belief, still have)
6    possession of the property stolen from Plaintiff.
7           53.    Defendants are liable to Plaintiff for three times the amount of Plaintiff’s
8    actual damages, the costs of this suit, and all reasonable attorney’s fees incurred
9    by plaintiff in connection herewith.
10                                          COUNT II
11                   Aiding and Abetting Violation of 18 U.S.C. § 1030(a)(4)
                               (Computer Fraud and Abuse Act)
12                            (By Plaintiff Against All Defendants)
13          54.    Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 - 44
14   above, and further alleges:
15          55.    This cause of action asserts a claim against XAPO and INDODAX for
16   violations of 18 U.S.C. § 1030(a)(4) (the “Computer Fraud and Abuse Act”) for aiding
17   an abetting unauthorized access to a protected computer to obtain property, done
18   with an intent to defraud, and for furthering fraudulent activity thereby to obtain
19   something of value.
20          56.    The computer Plaintiff used to access and manage his cryptocurrency
21   accounts is a “protected computer” as defined in 18 U.S.C. § 1030(e)(2)(B) because it is
22   used in interstate or foreign commerce or communication, including sending
23   and receiving electronic mail and accessing and interacting with the internet.
24          57.    Defendants JOHN DOE NOS. 1-10, without authorization or by exceeding
25   authorization conditionally granted to any of them, accessed, knowingly and with
26   intent to defraud Plaintiff, Plaintiff’s protected computer.
27          58.    By their conduct, the unknown and unauthorized Defendants JOHN DOE
28   NOS. 1-10 intentionally furthered a fraud upon Plaintiff and obtained Plaintiff’s valuable

                                                 11
                                              COMPLAINT
             Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 13 of 15


1    cryptocurrency.
2          59.    Defendants       XAPO    and   INDODAX       provided   the   unknown     and
3    unauthorized persons vital assistance in carrying out the fraud by providing them safe
4    havens -- and continue to do so through the date of this filing -- that allowed the unknown
5    and unauthorized Defendants JOHN DOE NOS. 1-10 to hide stolen property in XAPO’s
6    and INDODAX’s custodial vaults.
7          60.    Defendants XAPO and INDODAX knew or should have known the
8    property was so stolen or obtained.
9          61.    As a consequence of Defendants’ actions and omissions, Plaintiff has
10   suffered damages.
11                                         COUNT III
12                       Violation of California Penal Code § 502 et seq.
                           (Assisting Unlawful Access To Computer)
13                            (By Plaintiff Against All Defendants)
14         62.    Plaintiff re-alleges, and adopts by reference herein, Paragraphs 1 -44
15   above, and further alleges:
16         63.    This cause of action asserts a claim against XAPO and INDODAX for
17   violations of California Penal Code § 502 et seq. for knowingly and without permission
18   allowing an unauthorized third party(ies) to access Plaintiff’s computers, computer
19   systems, and computer networks.
20         64.    As alleged herein, XAPO and INDODAX, in or about November-
21   December 2018, provided safe haven to unauthorized parties Defendants JOHN DOE
22   NOS. 1-10 -- and continue to do so through the date of this filing -- that allowed them to
23   hide stolen property in XAPO’s and INDODAX’s custodial vaults.
24   65.    At the time XAPO and INDODAX provided safe harbor and secure
25   vaulting of the funds stolen from Plaintiff, XAPO and INDODAX were aware of the
26   prevalence of money laundering and the need to prevent such activity from taking
27   place under, or with the assistance of, their custodianship.
28

                                              12
                                           COMPLAINT
            Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 14 of 15


1          66.       Although XAPO and INDODAX were aware of the necessity
2    for safeguards providing for KYC and AML standards and to protect against
3    trafficking of stolen property, XAPO and INDODAX did not adhere to those
4    safeguards -- thus allowing Defendants JOHN DOE NOS. 1-10 to use XAPO and
5    INDODAX’s vaults as purported “safe havens” to hide the assets stolen from Plaintiff
6    and others.
7          67.       Instead, XAPO and INDODAX cooperated with Defendants JOHN
8    DOE NOS. 1-10 and provided them substantial assistance by accepting the
9    cryptocurrency stolen by Defendants JOHN DOE NOS. 1-10.
10         68.        XAPO       and      INDODAX’s      blatant      disregard   of   applicable
11   security procedures as well as their willing cooperation with the hackers/thieves
12   constitutes knowing cooperation with an unauthorized individual accessing
13   Plaintiff’s computers, computer systems, and computer networks.
14         69.       Because of the conduct of XAPO and INDODAX as alleged
15   herein, Plaintiff is entitled to compensatory damages and injunctive relief under
16   Penal Code § 502(e)(1).           Plaintiff is also entitled to reasonable attorneys’ fees
17   pursuant to Penal Code § 502(e)(2).
18                                       PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff pray for relief and judgment against Defendants, as
20   follows:
21              A. An award of any and all damages recoverable under law -- jointly
22                  and severally entered against Defendants -- including but not
23                  limited to compensatory damages, punitive damages, incidental
24                  damages, and consequential damages;
25               B. Return of Plaintiff's stolen personal property;
26               C. An award of pre-judgment and post-judgment interest;
27              D. An award of Plaintiff's reasonable attorney's fees, expenses and the
28                  costs of this action; and

                                                   13
                                                COMPLAINT
     Case 5:20-cv-03643-BLF Document 1 Filed 06/01/20 Page 15 of 15


1     E. An award granting other relief as this Court may deem just and
2     proper.
3                      DEMAND FOR JURY TRIAL
4     Plaintiff hereby demands trial by jury of all claims so triable.
5
6                                          REIF LAW GROUP, P.C.
7
     Dated: June 1, 2020             By:
8                                          Brandon S. Reif
9
                                           David C. Silver (to be admitted pro hac vice)
10                                         Jason S. Miller (to be admitted pro hac vice)
11                                         SILVER MILLER
12                                         Attorneys for Plaintiff Dennis Nowak
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                      14
                                   COMPLAINT
